Affirmed and Memorandum Opinion filed March 3, 2005








Affirmed and Memorandum Opinion filed March 3, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00778-CR
____________
 
JAMES GUZMAN,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
176th District Court
Harris County,
Texas
Trial Court Cause No.
849,859
 

 
M E M O R A N D U M   O P I N I O N
After a guilty plea, appellant was convicted of assault of a
public servant and sentenced pursuant to a plea bargain agreement to
confinement for twenty years in the Institutional Division of the Texas
Department of Criminal Justice. 
Appellant=s direct appeal was dismissed for want of jurisdiction.  See Guzman v. State, No.
14-01-00224-CR (Tex. App.CHouston [14th Dist.] March 15, 2001, no pet.) (not designated
for publication).   




Appellant filed a motion for post-conviction DNA testing
under Chapter 64 of the Texas Code of Criminal Procedure.  See Tex.
Code Crim. Proc. Ann. art. 64.01 B 64.05 (Vernon Supp. 2004-05).  The trial court denied the request and
entered findings of fact and conclusions of law on July 1, 2004.  The trial court found, among other matters,
that no biological material was available for testing.  Appellant filed a pro se notice of
appeal.
Appellant=s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, more than forty-five days have elapsed, and no pro se response has
been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 3, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost. 
Do Not Publish C Tex. R. App. P. 47.2(b).